DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of information disclosure filed 7 March 2022, 11 May 2022, and 10 October 2022, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3 – 6, 13, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthew Schuster (Publication number: US 2018/0070864 A1), hereafter Schuster, in view of Plagemann et al; (Publication number: US 2015/0309681 A1), hereafter Plagemann.

Regarding claim 1:
	Schuster discloses a system (Schuster ABSTRACT; Figure 14) comprising: 
 	a first component configured to be positioned at a first portion of a user’s body, the first component comprising at least a first inertial measurement unit (IMU) configured to generate first measurements indicating motion of the first component (Schuster Figure 14 and [0076] IMU at location of upper arm corresponds to first component); 
 	a second component configured to be positioned at a second portion of the user’s body, comprising at least a second IMU configured to generate second measurements indicating motion of the second component (Schuster Figure 14 and [0076] IMU at location of hand corresponds to second component), wherein a set of potential positions of the first component and the second component is determined by physiological constraints of the first portion and the second portion of the user’s body (Schuster [0061][0062] structure defined by natural dependency relationships of the human body); and a controller (Schuster Figure 14 computer 20) configured to: 
 	receive first measurement from the first IMU and the second measurements from the second IMU (Schuster [0074] data transfer to main computer by IMU sensors), and predict a position of the first component and second component using a trained neural network model trained using the set of potential positions (Schuster [0076] positions of sensors are predicted by processor even when a sensor is missing using a trained machine learning system). 
	Schuster does not disclose the predicting a position of the first component relative to the second component, as claimed.
	However, Plagemann discloses a depth-based mode switching for touchless gestural interfaces. More specifically, Plagemann discloses determining an angle between principal joints of an individual (such as shoulder and hand) in order to detect a gesture and perform a mode of interaction (Plagemann [0029] and Figure 3A – 3B; the angle between principal joint corresponds to a relative position).
	It would have been obvious to modify Schuster to include predicting a position of the first component relative to the second component, as claimed. Those skilled in the art would appreciate the ability to appropriately control a gesture-based interface.

Regarding claim 3:
	Schuster (in view of Plagemann) discloses the system of claim 1, wherein the position of the first component relative to the second component predicted by the trained neural network corresponds to an expected position of the first component relative to the second component (disclosed in combination by Schuster [0076] and Plagemann [0029] as the coordinate of missing IMU obtained by machine learning algorithm is used to determine the relative angle for controlling the gesture).

Regarding claim 4:
	Schuster (in view of Plagemann) discloses the system of claim 1, wherein the controller is configured to receive ground truth information for training the neural network model from a camera system configured to capture images of the first component and the second component (Schuster [0023 – 0024] motion standard for model includes sensed motion inputs from camera and/or imu).

Regarding claim 5:
	Schuster (in view of Plagemann) discloses the system of claim 4, wherein the ground truth information comprises position information of the first component and the second component corresponding to a time after a time period during which measurement from the first IMU and the second IMU are received (Schuster [0072][0076] the trained learning algorithm using predictive model is used after the sensor drops out).

Regarding claim 6:
	Schuster (in view of Plagemann) discloses the system of claim 1, wherein the controller is further configured to periodically receive information indicating positions of the first and second components from an additional sensor, and to periodically use the received information to correct and error of the predicted position (Schuster [0069 – 0070] camera used to capture sensor positions when not detected. The estimated position corresponding to error of a predicted position).

Regarding claim 13:
	Claim 13 is similarly rejected for those reasons discussed above in claim 1.
Regarding claim 15:
	Claim 15 is similarly rejected for those reasons discussed above in claim 3.
Regarding claim 19:
	Claim 19 is similarly rejected for those reasons discussed above in claim 13 (and additionally for those reasons disclosed by Schuster [0119])



Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthew Schuster (Publication number: US 2018/0070864 A1), hereafter Schuster, in view of Plagemann et al; (Publication number: US 2015/0309681 A1), hereafter Plagemann, and in view of Kaifosh et al; (Publication number: US 2018/0024635 A1), hereafter Kaifosh.

Regarding claim 10:
	Schuster (in view of Plagemann) does not disclose the system of claim 1, wherein the trained neural network model is a long short-term memory (LTSM) network which when unrolled matched a length of a set of first measurements from the first IMU and a set of second measurements from a second IMU corresponding to a predetermined period of time.
	However, Kaifosh discloses methods and apparatus for predicting musculoskeletal position information using wearable autonomous sensors. More specifically, Kaifosh discloses using a long short-term memory (LTSM) neural network (Kaifosh [0055]).
	It would have been obvious to further modify Schuster (in view of Plagemann) wherein the trained neural network model is a long short-term memory (LTSM) network which when unrolled matched a length of a set of first measurements from the first IMU and a set of second measurements from a second IMU corresponding to a predetermined period of time, as claimed, by simply and predictable substituting the neural network model to include the LTSM neural network (the LTSM network inherently matches measurements over a predetermined period of time).
Regarding claim 11:
	Schuster (in view of Plagemann) does not disclose the system of claim 1, wherein the trained neural network model is a convolutional neural network (CNN) model.
	However, Kaifosh discloses methods and apparatus for predicting musculoskeletal position information using wearable autonomous sensors. More particularly, Kaifosh discloses wherein the trained neural network model is a convolutional neural network (CNN) model. (Kaifosh [0055]).
	It would have been obvious to further modify Schuster (in view of Plagemann) wherein the trained neural network model is a convolutional neural network (CNN) model, as claimed, by simply and predictably substituting the machine learning algorithm to include a convolutional neural network (CNN) model.











Claim(s) 2, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthew Schuster (Publication number: US 2018/0070864 A1), hereafter Schuster, in view of Plagemann et al; (Publication number: US 2015/0309681 A1), hereafter Plagemann, in view of TOME et al; (Publication number: US 2017/0336882 A1), hereafter TOME.

Regarding claim 2:
	Schuster (in view of Plagemann) does not disclose the system of claim 1, wherein the first component is a head-mounted device (HMD) configured to be worn on a user’s head, and the second component is a handheld device configured to be held in a hand of the user.
	However, Tome discloses a virtual/augmented reality input device. More particularly, TOME discloses the reality device include IMU trackers 410 and 455 in the controller 400 and HMD 480, respectively (see TOME Figure 4).
	It would have been obvious to further modify Schuster (in view of Plagemann) to wherein the first component is a head-mounted device (HMD) configured to be worn on a user’s head, and the second component is a handheld device configured to be held in a hand of the user, as claimed. Those skilled in the art would appreciate the ability to manipulate a user interface presented in a virtual reality/augmented reality environment.

Regarding claim 14:
	Claim 14 is similarly rejected for those reasons discussed above in claim 2.
Regarding claim 20:
	Claim 20 is similarly rejected for those reasons discussed above in claim 2.

Allowable Subject Matter
Claims 7, 8, 9, 12, and 16 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHIR K RAYAN/Examiner, Art Unit 2623